Stephens, J. l.
“ Conversion . . involves an unauthorized assumption and exercise of the right of ownership over personal property belonging to another, in hostility to his rights; an act of dominion over the personal property of another inconsistent with his rights; or an unauthorized appropriation.” Southern Express Co. v. Sinclair, 130 Ga. 372 (60 S. E. 849).
2. Where a city marshal, acting under instructions from the mayor and council of the city and after notifying the owner, removes from a street of the city an automobile which has been allowed by the owner to remain in the street, as an obstruction, and, with knowledge of the owner, transfers the same to a near-by vacant lot of the city, where he leaves it subject to the disposition of the owner, such action is not a *265conversion, since it is not “an unauthorized assumption and exercise of the right of ownership over personal property belonging to another, in hostility to his rights;” and a verdict for the owner suing in trover is unauthorized by the evidence.
Decided May 5, 1920.
Trover; from Evans superior court — Judge Highsmith. September 8, 1919.
J. Saxton Daniel, P. M. Anderson, for plaintiff in error.

Judgment reversed.


Jenkins, P. J., and Smith, J., concur.